EXAMINER’S AMENDMENT
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the response filed 12/20/21.  Claims 1-15 are pending.  Claims 1-11 are withdrawn from further consideration, as being drawn to a non-elected invention.  Claims 12-15 will be examined on the merits. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Navon, Reg. No.  32,711 on June 15, 2022.

The application has been amended as follows: 
 Please cancel claims 1-11 and 13.
:
 Claim 12.   (Currently Amended) 	A method performed by a processor in a gateway of paying patient - responsible portions of medical bills (“PRPMB”) which are remaining due after an amount paid for healthcare services that have been paid by entities other than the patient; comprising:
generating by the gateway a unique patient identifier and providing the unique patient identifier to an entity responsible for generating and collecting the PRPMB from the patient so that the entity responsible for generating and collecting the PRPMB can place the PRPMB on a [[patient billing record]] patient’s bill;
receiving at the gateway the [[patient billing record]] patient’s bill which will be issued by the entity responsible for generating and collecting from the patient the PRPMB owed for healthcare services rendered to the patient, the bill comprising:
a field indicating a provider of healthcare services rendered by the provider to the patient,
a field indicating the healthcare services rendered to the patient by the healthcare provider,
a field indicating a date on which the healthcare services were rendered to the patient,
a field indicating an amount paid for the services by entities other than the patient,	
a field indicating the PRPMB  which is remaining due after the amount paid for the services by entities other than the patient, and
a field providing the unique patient identifier which identifies the patient and allows the entity which generates and collects the PRPMB to electronically identify the patient and determine that the patient owes the PRPMB;	
accessing the unique identifiers associated with the patient and identifying whether a bill for the patient has been received;
determining by the gateway whether more than one healthcare service provider is due a portion of the PRPMB that the patient will pay based on whether bills have been received from the healthcare service providers; 
associating by the gateway the patient with each of the bills that have been determined to have a PRPMB due using the unique patent identifier of the patient; and
	aggregating by the gateway the payments due the healthcare service providers and paying pro rata to all healthcare service providers owed a portion of the PRPMB as specified by the patient through the gateway, wherein aggregating further comprises the steps of:
	determining how many healthcare service providers must be paid the pro rata portion of the PRPMB that is associated with the bill that the patient receives and which are further uniquely identified with the patient through the unique patient identifier on the bill;
determining how the PRPMB is to be distributed if more than one healthcare service provider is due a portion of the PRPMB uniquely associated with the patient, and if only a single healthcare service provider is owed the PRPMB [[and]] routing on behalf of the patient the full PRPMB to the single healthcare provider; and
routing on behalf of the patient the pro rata portion of the PRPMB owed to each healthcare service provider when more than one healthcare service provider is owed a portion of the PRPMB,
 wherein generating further comprises associating, by the entity responsible for generating and collecting the PRPMB, a smart tag with the unique patent identifier field to allow the patient to pay the PRPMB at the gateway or at a website which are adapted to read the smart tag to recognize that the PRPMB is due in accordance with the unique patient identifier.

14.	(Currently amended) 	The method recited in claim [[13]] 12, wherein generating further comprises providing a field indicating a website or gateway which directs the patient to access to pay the PRPMB with the smart tag.

15. (Currently amended) 	The method recited in claim 14, wherein generating further comprises providing a field indicating a remittance address for payment of the PRPMB should the patient not desire to go to the website or gateway to pay the PRPMB with the smart tag.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim 12, and 14-15 are deemed patent eligible.  While the claims recite an abstract idea, claim 12 recites additional elements that amount to significantly more than the abstract idea.  Claim 12 has been amended to further recite that the generating the patient bill includes associating a smart tag with the unique patent identifier field to allow the patient to pay the PRPMB at the gateway or at a website which are adapted to read the smart tag to recognize that the PRPMB is due in accordance with the unique patient identifier 
Independent claim 12 is allowable.  The prior art of record does not teach or fairly suggest  a method or combination of steps further comprising:  determining how many healthcare service providers must be paid the pro rata portion of the PRPMB that is associated with the bill that the patient receives and which are further uniquely identified with the patient through the unique patient identifier on the bill;  and determining how the PRPMB is to be distributed if more than one healthcare service provider is due a portion of the PRPMB uniquely associated with the patient, then routing payment accordingly. 
Claims 14-15 incorporate the allowable features through dependency and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/Primary Examiner, Art Unit 3626